VAUGHN, Chief Judge.
In his first Assignment of Error, defendant contends that the trial judge erred in denying defendant’s motion for judgment of nonsuit at the close of the State’s evidence. Defendant argues that there was insufficient evidence of intent to kill to merit submission to the jury on the charge of assault with a deadly weapon with intent to kill. For the reasons set forth below, we find that the judge was correct in denying defendant’s motion and submitting the case to the jury.
When ruling on a motion for judgment of nonsuit, the evidence must be considered in the light most favorable to the State and the State is entitled to every reasonable inference to be drawn therefrom. State v. Agnew, 294 N.C. 382, 241 S.E. 2d 684, cert. denied, 439 U.S. 830, 99 S.Ct. 107, 58 L.Ed. 2d 124 (1978). Any evidence at all, even a mere scintilla, that tends to prove defendant’s guilt or which leads to that conclusion as a logical or *597legitimate deduction is for the jury to resolve. Once the State produces evidence of the fact in issue, the jury must decide whether it is convinced beyond a reasonable doubt of defendant’s guilt. See id.; State v. Smith, 291 N.C. 505, 231 S.E. 2d 663 (1977).
The State, in this case, produced substantial evidence warranting submission to the jury on the question of defendant’s guilt. The State’s evidence tended to show that defendant slit witness Earp’s neck, face and stomach with a knife and at one point warned Earp that when he fell the next time, he would be dead. Earp was rushed to the hospital, where he received over forty stitches on his neck, stomach and face.
Intent to kill, being a state of mind of the defendant, is not easily susceptible of proof, and ordinarily must be proven by circumstantial evidence from which a jury could reasonably infer intent. State v. Ransom, 41 N.C. App. 583, 255 S.E. 2d 237 (1979). The nature of the assault, the manner in which it was made, and the surrounding circumstances are all matters from which an intent to kill could be inferred. Id. The inference is to be drawn by the jury, not the Court. See State v. Thacker, 281 N.C. 447, 189 S.E. 2d 145 (1972). The circumstances and manner of the assault in this case, viewed in the light most favorable to the State, was sufficient to withstand defendant’s motion for nonsuit. The evidence merited consideration by the jury.
In response to defendant’s second contention that the trial court committed prejudicial error in instructing the jury on assault with intent to kill inflicting serious injury, we find that for the reasons set out above, there was sufficient evidence meriting such instruction.
No error.
Judges WHICHARD and PHILLIPS concur.